AMENDED GLD-112                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-1050
                                      ___________

                          SHANE CHRISTOPHER BUCZEK,
                                          Appellant

                                            v.

           CHARLES MAIORANA; PAMELA BUTLER, CCM, Pittsburgh;
                      CRAIG SWINEFORD, Caseworker
                  ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                            (D.C. Civil No. 3:12-cv-00191)
                      District Judge: Honorable Kim R. Gibson
                     ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    January 31, 2013

                Before: FUENTES, FISHER and ROTH, Circuit Judges

                             (Opinion filed: May 15, 2013)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Shane Christopher Buczek, proceeding pro se, appeals from an order of the United

States District Court for the Western District of Pennsylvania dismissing as moot his

habeas corpus petition pursuant to 28 U.S.C. § 2241. There being no substantial question
presented on appeal, we will grant the Government‟s motion for summary action and

affirm the decision of the District Court. See 3d Cir. L.A.R 27.4; I.O.P. 10.6.

       Because we write primarily for the parties, we need only recite the facts necessary

for our discussion. In September 2012, while incarcerated at FCI Loretto in Loretto,

Pennsylvania, Buczek filed a § 2241 petition alleging that the date of his placement at a

residential re-entry center (“RRC”) was inconsistent with the Second Chance Act of

2007. In November 2012, Appellees suggested that Buczek‟s petition was moot because

he had been placed in an RRC in Buffalo, New York on November 6, 2012. A

Magistrate Judge recommended that Buczek‟s § 2241 petition be dismissed as moot, and

on December 12, 2012, the District Court adopted the recommendation and dismissed

Buczek‟s petition as moot. Buczek then timely filed this appeal.1

       We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(a).2 “The standard

of review over the District Court‟s mootness determination is plenary.” Burkey v.

Marberry, 556 F.3d 142, 146 (3d Cir. 2009). We may summarily affirm on any basis

supported by the record. Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per

curiam).

       Article III of the Constitution provides that federal courts may only adjudicate

“actual, ongoing cases or controversies.” Lewis v. Cont‟l Bank Corp., 494 U.S. 472, 477

(1990). This requirement continues throughout all states of federal judicial proceedings.


1
  Buczek was released from the custody of the Bureau of Prisons shortly before filing his
notice of appeal.
2
  A certificate of appealability is not required to appeal the denial of a § 2241 petition.
Burkey v. Marberry, 556 F.3d 142, 146 (3d Cir. 2009).
                                             2
See Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009). “This means that, throughout

the litigation, the plaintiff „must have suffered, or be threatened with, an actual injury

traceable to the defendant and likely to be redressed by a favorable judicial decision.‟”

Spencer v. Kemma, 523 U.S. 1, 7 (1998) (quoting Lewis, 494 U.S. at 477).

       We agree with the District Court that Buczek‟s transfer to an RRC rendered his

habeas petition moot. See Demis v. Sniezek, 558 F.3d 508, 513 (6th Cir. 2009). Even if

the District Court were to render a decision in Buczek‟s favor regarding RRC placement,

it could provide no redress for any injury that Buczek may have suffered from the Bureau

of Prisons‟ action. Furthermore, the District Court correctly noted that Buczek has not

asserted any “collateral consequences” to overcome the finding of mootness. See id. at

516 (“Because [petitioner] can point to no „collateral consequences‟ that are the result of

his delayed placement in [an RRC], and certainly none that persist after the expiration of

his sentence or which this Court to remedy in the habeas context, [petitioner‟s] reliance

on the „collateral consequences‟ exception to mootness is unavailing.”). Notably, Buczek

has not claimed any collateral consequences based on delayed commencement of any

term of supervised release that he may be serving, and such a claim would be insufficient

in light of his recent release from custody. See Burkey, 556 F.3d at 148.

       For the foregoing reasons, we grant the Government‟s motion for summary action

and will summarily affirm the District Court‟s order. See 3d Cir. L.A.R. 27.4; I.O.P.

10.6. We deny as moot the Government‟s motion to stay the briefing schedule and deny

Buczek‟s motion to take mandatory judicial notice.



                                              3